Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-20-00273-CV

                PROFESSIONAL SERVICES TECHNOLOGIES, LLC
                      f/k/a The Helpful Computer Guy, LLC,
                                    Appellant

                                           v.

                                  Christina WHIPPLE,
                                         Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016-CV-05563
                        Honorable J. Frank Davis, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 28, 2021.


                                            _____________________________
                                            Liza A. Rodriguez, Justice